Citation Nr: 1702403	
Decision Date: 01/27/17    Archive Date: 02/09/17

DOCKET NO.  11-18 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a non-PTSD psychiatric disorder, to include depressive disorder and anxiety disorder.

2.  Entitlement to service connection for a right eye disorder.

3.  Entitlement to service connection for a left eye disorder.


REPRESENTATION

Veteran represented by:	Larry Stokes, Agent


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to July 1971 in the United States Army.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The RO in Pittsburgh, Pennsylvania certified this case to the Board on appeal.

In a September 2014 decision, the Board expanded the Veteran's service connection claim for PTSD to encompass all diagnosed psychiatric disabilities and remanded the for additional development and adjudication.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  At that time, the Board also remanded both eye claims.  Subsequently, in November 2015, the Board granted the Veteran's claim of entitlement to service connection for PTSD, and remanded the Veteran's right and left eye claims, as well as any non-PTSD psychiatric disorder claim, for further development.  The claims have since been returned to the Board for appellate consideration.  

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans' Benefits Management System (VBMS).  Virtual VA contains a July 2016 VA psychiatric opinion that is not in VBMS.  Otherwise, Virtual VA contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of whether there was clear and unmistakable error in November 1988, March 1989, March 2006, and November 2009 rating decisions denying service connection for a left eye disorder has been raised by the record in a February 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

The issue of service connection for a non-PTSD psychiatric disorder, to include depressive disorder and anxiety disorder, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A right eye disorder did not have onset in and is not otherwise related to service.  

2.  The Veteran has a right eye refractive error, diagnosed as amblyopia, which is congenital in nature. 

3.  There was no injury or disease superimposed on the Veteran's right eye amblyopia during his military service.  

4.  A left eye disorder did not have onset in or is otherwise related to service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for right eye amblyopia have not been met. 38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 4.9 (2016). 

2.  A right eye disorder other than a congenital defect was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1112, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3.  A left eye disorder was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1112, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duty to notify was satisfied by a letter dated in July 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, for the claims decided herein, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records (STRs), as well as all identified and available post-service medical records, including private treatment records and VA treatment records, are associated with the claims file.  The Veteran has not identified any additional available, outstanding records pertinent to his eye disorders.

The Veteran was afforded VA examinations in December 2007, July 2015, and an opinion in July 2016.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations are adequate to decide the case.  In particular, the July 2016 medical opinion is predicated on a full reading of the available STRs contained in the Veteran's claims file, reflects consideration all of the pertinent evidence of record, and is supported with a complete rationale.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

Finally, again for the claims decided herein, the Board finds that there has been substantial compliance with the November 2015 Board remand directives.  The Veteran was contacted to determine whether there were outstanding relevant private treatment records.  Updated VA treatment records were uploaded into VBMS.  And, as mentioned above, the VA provided an adequate addendum opinion for the Veteran's eye claims in July 2016.  After all development, the Veteran was issued a Supplemental Statement of the Case in August 2016.  Thus, there has been substantial compliance with the November 2015 remand directives pertaining to the Veteran's eye claims.  

Further, in September 2014, the Board directed that the RO attempt to obtain Social Security Administration (SSA) records.  In August 2015, SSA notified VA that all medical records had been destroyed.  Thus, there has been substantial compliance with all previous remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case for the issues decided in the instant document.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II. Service Connection

The Veteran claims he has right and left eye disorders that are related to his military service.  The Board will discuss all relevant theories of entitlement.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016). 

In addition, service connection for certain chronic diseases may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309 (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability. 38 C.F.R. § 3.310 (a) (2016). In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability. Wallin v. West, 11 Vet. App. 509, 512 (1998).

Service connection may also be warranted in the case of a pre-service disability that was aggravated during active duty service. 38 C.F.R. § 3.306.  A Veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted on the entrance examination report. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304 (b).  In this case, a refractive error in the right eye, later diagnosed as amblyopia, was noted on the Veteran's pre-induction examination.  Such a condition is generally regarded to be a congenital defect.  

Service connection may be granted for diseases, but not defects, of congenital, developmental or familial origin. VAOGCPREC 82-90 (July 18, 1990), 55 Fed. Reg. 45711 [a reissue of General Counsel Opinion 01-85 (March 5, 1985)]; VAOPGCPREC 67-90 (July 18, 1990), 55 Fed. Reg. 43253 (1990).  Defects are defined as structural or inherent abnormalities or conditions which are more or less stationary in nature.  VAOPGCPREC 67-90.  In contrast, a disease refers to a condition considered capable of improving or deteriorating.  VAOPGCPREC 67-90.  If the defect was aggravated such that a superimposed disease or injury occurred during service, service connection may be established for the resultant disability. VAOPGCPREC 82-90.  The Board will analyze whether service connection is warranted for any resultant disability that occurred as a result of a superimposed disease or injury during the Veteran's service to his congenital refractive error defect.  

      A. History

Of record is what appears to be an unsigned May 1970 doctor's note from the doctor who had reportedly treated the Veteran since 1962.  The doctor indicated that the Veteran's right eye had always been amblyopic.  Despite orthoptic treatment and prescription changes, the right eye had improved very little over the years.  

A review of the service treatment records (STRs) revealed that the veteran; at the time of his pre-induction examination dated in 1969, had visual acuity of 20/400 in the right eye, which was uncorrectable, and 20/20 in the left eye.  A refractive error was noted on the examination report.  Following enlistment in military service, he underwent treatment on several occasions for his right eye disorder.  Included in the STRs is a July 1970 spectacles prescription for an individual with the same first and last name as the Veteran, but with a different initial.  The social security number provided on the form is also different from the Veteran's.  It is unclear whether this is a typographical error or actually represents the Veteran's prescription.  The refractive error was noted to be amblyopia in this form, and the Veteran's corrected visual acuity was 20/400 in the right eye and was 20/20 in the left eye.  In February 1988, the Veteran submitted a statement that described, among other things, a July 1970 ophthalmologist visit wherein the treatment provider indicated that wrongly prescribed glasses were causing aggravation of the Veteran's visual acuity and that the Veteran should be given a physical disability discharge due to his right eye.  The Veteran did not indicate whether the ophthalmologist in the purported July 1970 visit determined which eye was "aggravated" by the issuance of the wrong spectacles prescription.  The Veteran expressed frustration that a record of this ophthalmologist visit was not in his STRs.  The STRs do document an August 1970 treatment note showing the Veteran presenting at the optometry clinic complaining of blurry vision in his left eye for approximately 10 days.  Uncorrected visual acuity was noted to be 20/30 in the left eye at that time.  At the time of his separation examination in June 1971, visual acuity was shown to be 20/100 in the right eye correctable to 20/20.  Uncorrected visual acuity of the left eye was noted to be 20/20.  

In May 1983, Dr. NMS provided a statement for the Veteran's right eye, which was noted to be legally blind because of a severe amblyopic condition that caused the left eye to do all seeing.  This condition resulted in the right eye turning inwards.  Because of the condition, the Veteran suffered from a lack of depth perception, creating difficulty in acquiring any employment where depth perception and good vision in both eyes are necessary.  Dr. NMS found that the left eye was in good health, and that there was no pathological condition in the right eye.  The Veteran's left eye, however, was under strain as a result of having to do "all of his seeing."  Vision in the right eye without glasses was 20/800 and with glasses was 20/400.  The left eye vision was 20/25, but with glasses it was 20/20.  

In an April 1987 correspondence, among other things, the Veteran contended that the Army made matters worse with the in-service treatment of the Veteran's right eye.  In a May 1988 statement, the Veteran reported that he had been issued the wrong glasses during his service, worsening his sight in his left eye.  He reportedly did not have problems with his left eye before service.

In September 1988, VA received a July 1987 letter from Dr. NMS, who had last examined the Veteran in May 1983.  He listed four dates from November 1960, April 1969, January 1967, and May 1983, where he issued prescriptions for eye glasses.  Also, he provided documentation of examinations conducted in November 1960, February 1965, January 1967, and May 1983.  Visual acuity for the right and left eyes was 20/200 and 20/30, respectively, in the examinations conducted in the 1960, 1969, and 1967.  In April 1969, visual acuity was 20/400 in the right and 20/25 in the left.  The May 1983 report documents visual acuity of 20/800 in the right eye and 20/25 in the left eye.  
 
During an April 1988 Board hearing, the Veteran testified that the issuance of wrongly prescribed glasses caused his left eye vision to blur.  Since his service, vision in the left eye was reportedly blurred.  

Of record is a May 2006 VA opinion from Dr. CI.  He noted that the Veteran was legally blind and he should have never been inducted into the military.  He also opined that the Veteran's condition worsened during service and that he is entitled to recompense.  Dr. CI provided no supporting explanation and did not indicate whether he had knowledge of the Veteran's STRs or medical history.  

VA treatment records document a June 2006 opinion from Dr. SV.  The Veteran had been referred from the VA ophthalmology clinic for Dr. SV's opinion.  On examination, the Veteran's corrected visual acuity was 20/400 with both eyes with no improvement with either glasses or with pinhole.  Dr. SV noted that the Veteran's past ocular history was significant for history of amblyopia in the right eye.  However, he was unable to account for the Veteran's poor vision in both eyes and expressed suspicion of a strong functional basis for the Veteran's symptoms.  

In a December 2006 assessment from Dr. GRB of the University of Pittsburg Eye and Ear Institute, the doctor noted she had seen the Veteran at that time for a two month followup visit for decreased vision.  His vision was always blurred, some days better than others.  He also had sharp pain in his left eye more so than his right.  Visual acuity in the right eye was limited to counting fingers at 2 feet.  In the left eye, visual acuity was documented as 20/300.  The Veteran had insidious vision loss in the left eye, worsened visual field construction, and relatively normal nerve fiber layer.  The right eye vision loss and absence of afferent pupillary defect was consistent with amblyopia.  Tangent screen perimetry of the left eye revealed spiraling field that were inconsistent with organic vision loss.  Testing led Dr. GRB to recommend rheumatologic evaluation and an orbital CT scan to rule out a compressive lesion.  The Veteran presented again for an assessment from Dr. GRB in July 2007.  She indicated that she was unsure whether the Veteran had seen a rheumatologist, as she prescribed.  Further, she informed the Veteran that it was difficult at this point to ascribe his vision loss in the left eye to particular event, decades ago, without a record of an examination at the time of symptom onset.  Dr. GRB noted it was reassuring that the Veteran had seen improvement in his left eye visual acuity, with refraction to 20/40.  

The Veteran received a bilateral eye VA examination in December 2007.  After reviewing the Veteran's medical history and conducting testing, the examiner diagnosed the amblyopia ex anopsia in the right eye, with markedly decreased visual acuity.  For the left eye, the diagnosis was decreased visual acuity, progressive since the 1970s per the Veteran's reports.  The examiner was unable to provide an organic etiology for the decreased visual acuity of the left eye.   

In March 2010, VA received an undated opinion from Dr. CI, who had previously provided a favorable nexus opinion in May 2006.  Citing to his review of the Veteran's medical records and history, he opined it was more likely than not that the Veteran suffered from organic loss during his time in service.  Dr. CI was no clear regarding "organic loss" and there was no rationale to accompany this opinion.  In the Veteran's June 2011 Substantive Appeal, the Veteran's representative argues that Dr. CI's opinion was that the Veteran suffered from non-organic field loss in service.  This is not borne out by the contents of the undated opinion from Dr. CI that was received by VA in March 2010.  

VA treatment records from November 2010 document that the Veteran underwent laser peripheral iridectomy procedures in both eyes to prevent future angle closure glaucoma.  

Subsequent VA treatment records document a December 2011 administrative note from Dr. DK, the Chief of the VA Ophthalmology Section at the VA Medical Center.  The note documents an opinion that was crafted in response to a letter from the Veteran's then-current representative.  Dr. DK had seen the Veteran for the December 2007 VA examination that is discussed above.  He noted that the Veteran had an amblyopia ex anopsia affecting the right eye since at least age 12, referring to the May 1970 letter from Dr. NMS.  The decrease in vision present in the right eye at the Veteran's entry examination in May 1970 revealed vision with correction of 20/400 in the right eye and 20/20 in the left eye.  Dr. DK reported no reason to doubt the veracity of these recorded visual acuities.  He next discussed STRs from August 1970, which document an Optometry Clinic examination showing decreased vision in the right eye and right eye in-turning, or right esotropia.  On separation examination in June 1971, visual acuity was recorded as 20/20 in the right eye with correction and 20/20 in the left eye with correction.  Dr. DK indicated that this record was obviously erroneous, as no one could reestablish 20/20 vision with an amblyopic eye over a period of time such as the Veteran's military service.  As an aside, the Board notes that the Veteran's separation examination seems to document different results, as documented above.  

Finally, Dr. DK referred to the Veteran's contentions that he was issued wrong spectacles during active duty.  Referring to the July 1970 spectacles prescription form that showed the wrong middle initial and social security number, the doctor noted that the prescription was filled for the left eye, which was the only eye for which spectacles would have helped the Veteran's vision.  The prescription itself was "well within the margin of error of his refraction," which was noted in the subsequent eye clinic visit in August 1970.  With the prescription described in the July 1970 document in place, opined Dr. DK, the Veteran should have been able to see 20/20 in the left eye.  Dr. DK noted that it was possible that the spectacles were not made properly, e.g. the lenses for the two eyes could have been reversed.  Dr. DK indicated that he was unable to rule that possibility out since he did not have the spectacles in question to evaluate.  Concluding, Dr. DK opined that the Veteran's amblyopic right eye and good condition of the left eye preexisted his military service.  Further, he opined that active duty did not aggravate any condition in either eye. 

In August 2012, VA received an August 2009 letter from Dr. WDS from the University of Pittsburgh Medical Center Eye Center.  Dr. WDS noted that the Veteran had received a comprehensive low vision evaluation in March 2006, at which time he was noted to have an ocular history of amblyopia since childhood right eye and progressive vision loss left eye.  At the time of the initial visit, best corrected visual acuities were measured at 3/600 in the right eye and 4/350 in the left eye.  Best corrected near acuities were measured at 20/200.  Regarding the Veteran's contention that the receipt of the wrong pair of glasses worsened his eye sight during his service, further complicating or compromising vision in the right eye, Dr. WDS acknowledged that such an occurrence could cause vision to be reduced during the time that the wrongly issued glasses are worn.  In his experience, however, underlying visual acuity would remain at baseline or close to baseline after the discontinuation of wear.  

In October 2013, the Veteran submitted a statement that described him undergoing Lasik surgery for his eyes.  In a December 2014 opinion for a separately adjudicated claim, a VA examiner noted that the Veteran did not have Lasik surgery.  Rather, he underwent laser peripheral iridectomy procedures in both eyes in November 2010 to prevent future angle closure glaucoma.  The procedures were reportedly successful without any intra or post procedure complications.  The examiner further indicated that VA treatment records record treatment providers' suspicion of glaucoma, but never a diagnosis for either eye.  

The Veteran was provided with a VA examination in July 2015.  The VA examiner diagnosed bilateral dry eyes; bilateral nasal and temporal pinguecula; bilateral corneal arcus; bilateral history of anatomical narrow angles, status post laser peripheral iridectomy; bilateral nuclear sclerosis; bilateral retinoschisis; and bilateral temporal retinal drusen.  The examiner also diagnosed non-organic vision loss in the left eye and opined that it was less likely as not attributable to his active duty service or to his right eye disorder.  The examiner explained that the Veteran did not experience vision issues with his left eye during service.  For every other diagnosis for the left eye, the examiner opined that it was less likely than not related to the non-organic vision loss in the left eye.  However, the examiner did not provide a rationale for this opinion and he did not opine on whether these disorders were directly related to service.

In addition, the examiner diagnosed refractive amblyopia in the right eye.  He opined that it clearly and unmistakably preexisted service and clearly and unmistakably was not aggravated by an in-service injury, event, or illness.  For every other diagnosis of the right eye, the examiner opined that the disorder was less likely than not related to the refractive amblyopia of the right eye.  Similar to the opinions regarding the left eye, the examiner did not provide a supporting rationale for these statements or an opinion that addressed direct service connection.  In addition, the examiner did not state whether these disorders represented that an additional disability superimposed on the refractive error during service.  

VA obtained an addendum opinion in July 2016.  Beginning with the left eye disorders, the examiner opined that each condition claimed was less likely than not incurred in or caused by an in-service injury, event, or illness.  The examiner cited to the lack of evidence in the STRs for nasal and temporal pinguecula, corneal arcus, history of anatomical narrow angles, nuclear sclerosis, non-organic vision loss, retinoschisis, and temporal retinal drusen.  The examiner provided the following rationale.  Pingueculae form from chronic UV/wind exposure.  Such development did not happen during the short time the Veteran was in service.  Corneal arcus is caused by elevated serum cholesterol/lip levels, and it was not caused by military service.  Anatomical narrow angels refer to the anatomy or shape of the angle of the eye, and such an occurrence is congenital in nature.  It is not related to or caused by active service.  Nuclear sclerosis is caused primarily by advanced age, not by active service.  The Veteran's non-organic vision loss infers that the etiology of the vision loss is unknown and not caused by ocular pathology.  That being said, the examiner noted that there was no non-organic vision loss in-service, as visual acuity was noted to be 20/20 in the left eye.  Finally, regarding retinoschisis or temporal retinal drusen, the examiner noted that there was no in-service diagnosis of these conditions.  Further, they are commonly age-related.  As such, they were not related to the Veteran's military service.  

Regarding the right eye, the examiner listed the applicable diagnoses.  The Veteran had nasal and temporal pinguecula, corneal arcus, history of anatomical narrow angels, status-post laser peripheral iridectomy, nuclear sclerosis, retinoschisis, and temporal retinal drusen.  He opined that these conditions have not appreciably reduced right eye visual acuity or caused additional disability.  The right eye visual acuity has been profoundly reduced to the refractive amblyopia for many years, since at least age 12.  The Board notes that the examiner wrote that the above conditions were additional disability superimposed upon the refractive error defect during service.  However, this statement was provided in the question prompt of the examination report, and the context of the answer stated above clearly indicates that the examiner found that each right eye diagnosis other than his refractive error did not cause additional disability superimposed upon the refractive error defect during service.  Further, the examiner's statement appears to be a typographical error based on his conclusion and elaboration shortly thereafter that each right eye diagnosis did not have onset in or is otherwise related to active service, as discussed below.  

Addressing the other theory of entitlement, that each diagnosed right eye disorder other than the Veteran's refractive error defect had onset in or is otherwise related to active service, the examiner opined that the right eye conditions listed above did not have onset in or relate to the Veteran's military service.  As rationale, the examiner provided the same reasons he provided in response to the Veteran's left eye disabilities.  Concluding, the examiner noted that all provided opinions were based on his clinical expertise and peer reviewed medical literature.  The examiner also cited his review of all available records prior to providing his opinions.  

The Board has conducted a thorough review of the record, including a review of all VA treatment records.  The Board notes that there are voluminous VA treatment records that document treatment for the Veteran's various eye disorders.  However, other than the records described in the instant decisions, the remaining records tend to show that the Veteran has eye disorders and has received treatment for them.  They otherwise provide little insight into whether such conditions are related to his military service.  

	B. Analysis

Right Eye

Initially, the Board notes that there have been numerous diagnoses in the right eye, to include his refractive error.  Specifically, the Veteran has received diagnoses of nasal and temporal pinguecula, corneal arcus, history of anatomical narrow angels, status-post laser peripheral iridectomy, nuclear sclerosis, retinoschisis, and temporal retinal drusen.  They have variously been confirmed in the July 2015 examination and opinion, July 2016 VA opinion, VA treatment records, and private treatment records.  As such, the present disability element of service connection has been met.  

However, regardless of whether there was any in-service injury, event, or disease to the right eye that occurred during his military service, the evidence simply does not show that any current right eye disability is related to his military service.  Further, the evidence does not show any superimposed injury to the Veteran's congenital refractive error, diagnosed as refractive amblyopia.

In making this finding, the Board accords significant probative weight to the July 2016 opinion.  The examiner's opinion was predicated on a review of the relevant medical evidence of record.  For each opinion, the examiner articulated a thorough rationale that adequately addressed the Veteran's claims.  Specifically, the examiner provided thorough reasoning in support of his finding that diagnosed nasal and temporal pinguecula, corneal arcus, history of anatomical narrow angels, status-post laser peripheral iridectomy, nuclear sclerosis, retinoschisis, and temporal retinal drusen disorders were not etiologically related to the Veteran's military service, to include a finding that each disorder did not have onset during service.  Further, the examiner adequately addressed whether there was any superimposed injury to the Veteran's congenital refractive error defect during his military duty.  

The Board has also considered the May 2006 and March 2010 favorable private opinions from Dr. CI.  These opinions are accorded no probative weight because they do not provide any rationale upon which the Board can base a decision.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against a finding that the Veteran has a right eye disorder that had onset in or is otherwise related to his military service.  Further, the Veteran's refractive amblyopia is a congenital defect and is not subject to service connection without evidence of superimposed injury or disease. 38 C.F.R. § 3.303 (c).  As evidenced by the July 2016 opinion, there is no evidence of a superimposed injury. See VAOPGCPREC 82-90

The Board acknowledges the Veteran has provided his own lay statements that purport to link a right eye disorder to his military service.  To the extent the Veteran is providing a nexus statement, his contentions are not competent lay evidence.  Although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all such questions are subject to non-expert opinion.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a medical opinion depends on the facts of the particular case.  "Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Lay witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  But here, the determination of whether a particular right eye disorder is related to military service over 40 years removed, which is an internal medical process not capable of lay observation, is clearly distinguishable from ringing in the ears, a broken leg, or varicose veins.  See Jandreau, 492 F.3d at 1377; Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Regardless, the Veteran's assertions are outweighed by the medical evidence of record, which is more probative as it is based upon medical expertise.

Therefore, the Board finds that service-connection for a right eye disorder is not warranted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Left Eye

As with the right eye, the Board notes that there are multiple left eye disorders diagnosed throughout the Veteran's medical history, such as nasal and temporal pinguecula, corneal arcus, history of anatomical narrow angles, nuclear sclerosis, non-organic vision loss, retinoschisis, and temporal retinal drusen.  Thus, the present disability element of service connection is met.  

Next, the Veteran has consistently contended that his left eye visual acuity worsened during service as a result of him being issued glasses that were intended for another serviceman.  In support of this contention, he refers to the July 1970 spectacles prescription for an individual with a different middle initial and social security number.  He also presented to the eye clinic during service with complaints of blurred vision for the previous 10 days.  

However, even assuming these in-service events satisfy the second element of service connection, the evidence of record does not show that any of the Veteran's present disabilities had onset in or are otherwise related to the Veteran's military service.  

As with the right eye, the Board accords significant probative weight to the July 2016 opinion in deciding the Veteran's left eye claim.  The examiner's opinion was predicated on a review of the relevant medical evidence of record, and the examiner articulated a thorough rationale that adequately addressed the Veteran's claims.  Again, the examiner provided thorough reasoning in support of his finding that diagnosed nasal and temporal pinguecula, corneal arcus, history of anatomical narrow angles, nuclear sclerosis, non-organic vision loss, retinoschisis, and temporal retinal drusen disorders were not etiologically related to the Veteran's military service, to include a finding that each disorder did not have onset during service.  

Regarding the July 1970 record that names an individual with a different middle initial and social security number, the Board finds that the evidence of record is against a finding that the possible issuance of the wrong prescription would have caused a loss of visual acuity in the Veteran's left eye.  Reference is made to the December 2011 VA administrative opinion from Dr. DK.  Specifically, the doctor directly addressed the contents of the July 1970 form and found that the prescription filled at that time was well within the margin error of the Veteran's left eye refraction.  Essentially, the prescription written in the July 1970 form would have improved visual acuity in the Veteran's left eye, based on testing conducted in August 1970 in the eye clinic.  The Board notes that Dr. DK was unable to rule out the possibility of the glasses being made improperly, particularly with the right and left lenses being switched.  However, Dr. WDS in his August 2009 opinion noted that such an occurrence could cause vision to be reduced while the wrongly issued glasses are worn.  However, based on his experience, the underlying visual acuity would remain at baseline or close to baseline after the discontinuation of wear.  Essentially, based on the opinions of Dr. DK and Dr. WDS, the Board finds that the Veteran's contentions that wrongly issued spectacles during his military service caused permanent loss of visual acuity to be without merit.  

The Board has also considered the May 2006 and March 2010 favorable private opinions from Dr. CI.  These opinions are accorded no probative weight because they do not provide any rationale upon which the Board can base a decision.  

In addition, to the extent the Veteran attributes any left eye disorder to his military service, the Board finds that the Veteran is not competent to provide such nexus statements.  This is because the determination of whether a left eye disorder is related to military service over 40 years removed involves medical knowledge of an internal medical process not capable of lay observation.  See Layno, 6 Vet. App. at 469; Barr, 21 Vet. App. at 310.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against a finding that the Veteran has a left eye disorder that had onset in or is otherwise related to his military service.  Therefore, the Board finds that service connection is not warranted for any of the Veteran's diagnosed left eye disorders.  There is no reasonable doubt to be resolved in this matter. See 38 U.S.C.A. 
§ 5107(b); Gilbert, 1 Vet. App. 49.


ORDER

Service connection for a right eye disorder is denied.

Service connection for a left eye disorder is denied.  


REMAND

Regrettably, another remand is necessary to obtain an adequate opinion for the Veteran's claim of entitlement to service connection for a non-PTSD psychiatric disorder, to include depressive disorder and anxiety disorder.  In November 2015, the Board directed that another opinion be obtained that adequately addressed all diagnosed psychiatric disorders during the appeal period, including anxiety.  Specifically, the examiner was to provide an opinion whether it is at least as likely as not that any diagnosed disorder other than PTSD was caused or aggravated by military service, to include as due to the Veteran's claimed stressor of being labeled a malingerer during service.  The examiner was to provide an explanation if it was determined there was no diagnosis of anxiety or depressive disorders.

In a July 2016 addendum opinion, the VA examiner found that the Veteran had depression, diagnosed with depressive disorder, not otherwise specified.  He then provided a negative opinion as to whether this diagnosis was related to service.  This opinion is inadequate because it did not address the previous diagnoses of record.  On remand, an opinion must be obtained that adequately addresses all diagnosed psychiatric disorders other than PTSD.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After the preceding development is completed, provide the Veteran with an appropriate examination to determine the etiology of his non-PTSD psychiatric disorders.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

First, the examiner must provide a diagnosis of all current psychiatric disorders, excluding PTSD.  If anxiety disorder and depressive disorder are not diagnosed, an explanation must be provided, to include discussion of the prior diagnoses of record in the VA treatment records.  The examiner must address the prior diagnosis of anxiety disorder contained in July 2010 VA treatment records.  

Second, for each diagnosed psychiatric disorder other than PTSD, the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that each disorder was caused or aggravated by military service, to include the Veteran's claimed stressor of being labeled a malingerer during service. 

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


